     Case 2:18-cv-02672-MCE-DB Document 54 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ROBERT C. TURNER,                                 No. 2:18-cv-2672 DB P
12                          Plaintiff,
13              v.                                         ORDER
14       CA DEPT. CORRS. AND REAHB., et al.,
15                          Defendants.
16

17             Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Presently before the court is defendants’ fourth motion to extend the deadlines for

19   completing discovery and filing dispositive motions. (ECF No. 53.) Defendants state that they

20   began to take plaintiff’s deposition on December 2, 2020 but had to stop because of plaintiff’s

21   medical condition. Thereafter, they discovered that plaintiff had been medically paroled in late

22   2020 to a skilled nursing facility1 where he is receiving palliative care for end-stage renal disease

23   and other serious medical conditions. (Id. at 4.)

24             Defendants state they cannot meet the current deadline because defendants have not been

25   able to assist in the completion of their declarations and compilation of all relevant medical

26   records due to the COVID-19 pandemic. (Id.) They further state that it appears plaintiff is

27   incapable of responding to a motion for summary judgment because of his medical condition.

28   1
         Defendants noted that plaintiff has not updated his address with the court.
                                                         1
     Case 2:18-cv-02672-MCE-DB Document 54 Filed 02/17/21 Page 2 of 2


 1             In light of the potential prejudice to plaintiff in further delaying resolution of this action,

 2   the court will grant defendants a thirty-day extension of time. Plaintiff will also be granted the

 3   opportunity to file a statement indicating his opposition or non-opposition to a longer extension of

 4   the dispositive motion deadline. Additionally, given that plaintiff has yet to update his address,

 5   the court will direct defendants to ensure that plaintiff is served a copy of this order at his new

 6   address.

 7             Good Cause appearing, IT IS HEREBY ORDERED that:

 8             1. Defendants’ motion to modify the discovery and scheduling order is granted in part.

 9             2. The dispositive motion deadline is continued through April 10, 2021. All other aspects

10   of the court’s December 12, 2019 Discovery and Scheduling Order (ECF No. 31) shall remain in

11   effect.

12             3. Plaintiff may file an opposition or statement of non-opposition to further extension of

13   the dispositive motion deadline within thirty days of the date of this order.

14             4. Defendants shall ensure that this order is served on plaintiff at his new address.

15   Dated: February 17, 2021
16

17

18

19

20
21

22

23

24

25
     DLB:12
26   DB/prisoner-civil rights/turn2672.eot(msj)

27

28
                                                            2
